DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected without traverse claims 22-24 have been cancelled.
Allowable Subject Matter
Claims 13-16, 19-21, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As indicated in the prior office action, the prior art of record neither teaches nor renders obvious each claim limitation including wherein the fusible polymer has a magnitude of the complex viscosity lrl*I (determined by viscometry measurement in the melt with a plate/plate oscillation shear viscometer at 100°C and a shear rate of 1 /s) of > 1000 Pas to < 1 000 000 Pas, wherein the fusible polymer is a polyurethane obtainable from the reaction of a polyisocyanate component and a polyol component, said polyol component comprising a polyesterpolyol having a pour point (ASTM D5985) of > 25°C; and wherein the temperature within the chamber is< 50°C.
The closest prior art is Cuypers (US 20180001547 A1), which discloses a filament for 3d printing (P0035) wherein the filament “contains a thermoplastic polymer having a melting point below or equal to 100° C” (P0036) such as a polycaprolactone (P0046). As shown in the prior office action polycaprolactone would include CAPA 6800 branded polycaprolactone having a complex viscosity within the claimed range as discussed in the prior office action. There is, however, no known filament material that meets the claim as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744